UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-8568



QUINTON LEE COOK,

                                             Plaintiff - Appellant,

          versus

BROWN CREEK CORRECTIONAL INSTITUTION; OFFICER
BYRD; OFFICER ROBERTS; OFFICER DOSS; OFFICER
WHITE; JEFFREY BINNS, Sergeant; SERGEANT
GADDY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-95-464-3-MU)


Submitted:   May 16, 1996                    Decided:   June 3, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quinton Lee Cook, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Cook v. Brown Creek Correctional Inst., No. CA-95-464-3-MU
(W.D.N.C. Nov. 28, 1995). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2